SUMMERS, Justice,
dissents from the refusal to grant writs. The mandate of Article VIII, Section 12 of the Constitution requiring that “The Legislature shall provide by law for the trial and determination of contested elections of all public officers * * * ” is not satisfied by La.R.S. 18:362, for it is impracticable within the time that statute provides to obtain review of any decision. When the Constitution provides that the Legislature shall provide for “trial” it clearly contemplates review in the ordinary process of any determination by a court of original jurisdiction.